EXHIBIT 99.1 ENERGY XXI GULF COAST, INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 - - i - ENERGY XXI GULF COAST, INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 C O N T E N T S Page Independent Auditors’ Report 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Stockholder’s Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 - ii - 12 Greenway Plaza, Suite 1202 Houston, TX 77046 Phone713-561-6500 Fax713-968-7128 Webwww.uhy-us.com INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Stockholder of Energy XXI Gulf Coast, Inc. We have audited the accompanying consolidated balance sheets of Energy XXI Gulf Coast, Inc. (a Delaware Corporation) and subsidiaries (the “Company”) as of June 30, 2009 and 2008 and the related consolidated statements of operations, stockholder’s equity and cash flows for each of the three fiscal years in the period ended June 30, 2009. These consolidated financial statements are the responsibility of the company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatements.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Energy XXI Gulf Coast, Inc. and subsidiaries as of June 30, 2009 and 2008, and the consolidated results of their operations and their cash flows for each of the three fiscal years in the period ended June 30, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ UHY LLP Houston, Texas September 17, 2009 - 1 - ENERGY XXI GULF COAST, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) June 30, 2009 2008 ASSETS CURRENT ASSETS Cash and cash equivalents $ 79,620 $ 2,664 Receivables: Oil and natural gas sales 40,087 116,678 Joint interest billings 17,624 21,322 Insurance and other 1,350 3,585 Prepaid expenses and other current assets 13,623 12,420 Royalty deposit 1,746 4,548 Deferred income taxes - 88,340 Derivative financial instruments 31,404 2,179 TOTAL CURRENT ASSETS 185,454 251,736 Oil and gas properties – full cost method of accounting, net ofaccumulated depreciation, depletion, amortization and impairment 1,102,596 1,561,276 Other Assets Derivative financial instruments 3,838 3,747 Deferred income taxes - 35,850 Debt issuance costs, net of accumulated amortization 14,413 17,388 TOTAL ASSETS $ 1,306,301 $ 1,869,997 LIABILITIES CURRENT LIABILITIES Accounts payable $ 80,494 $ 106,173 Accrued liabilities 26,102 66,266 Asset retirement obligations 66,244 16,717 Derivative financial instruments 15,732 245,626 Current maturities of long-term debt 3,851 7,093 TOTAL CURRENT LIABILITIES 192,423 441,875 Long-term debt, less current maturities 984,531 944,604 Asset retirement obligations 77,955 81,097 Derivative financial instruments 4,818 190,781 TOTAL LIABILITIES 1,259,727 1,658,357 COMMITMENTS AND CONTINGENCIES (NOTE 13) STOCKHOLDER’S EQUITY Common stock, $0.01 par value, 1,000,000 shares authorized and 100,000 shares issued and outstanding at June 30, 2009 and 2008 1 1 Additional paid-in capital 501,935 436,301 Retained earnings (deficit) (493,859 ) 60,348 Accumulated other comprehensive income (loss), net of income tax expense (benefit) 38,497 (285,010 ) TOTAL STOCKHOLDER’S EQUITY 46,574 211,640 TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY $ 1,306,301 $ 1,869,997 See accompanying Notes to Consolidated Financial Statements - 2 - ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands) Year Ended June 30, 2009 2008 2007 REVENUES Oil sales $ 292,763 $ 394,661 $ 193,749 Natural gas sales 141,067 240,447 147,535 TOTAL REVENUES 433,830 635,108 341,284 COSTS AND EXPENSES Lease operating expense 122,150 141,860 68,985 Production taxes 5,450 8,686 3,595 Impairment of oil and gas properties 576,996 - - Depreciation, depletion and amortization 214,641 300,033 144,961 Accretion of asset retirement obligation 14,635 8,167 3,991 General and administrative expense 21,171 22,533 21,594 Loss (gain) on derivative financial instruments (10,147 ) 7,227 (2,937 ) TOTAL COSTS AND EXPENSES 944,896 488,506 240,189 OPERATING INCOME (LOSS) (511,066 ) 146,602 101,095 OTHER INCOME (EXPENSE) Interest income 872 1,286 1,521 Interest expense (94,019 ) (101,655 ) (60,303 ) TOTAL OTHER INCOME (EXPENSE) (93,147 ) (100,369 ) (58,782 ) INCOME (LOSS) BEFORE INCOME TAXES (604,213 ) 46,233 42,313 INCOME TAX EXPENSE (BENEFIT) (50,006 ) 16,255 14,954 NET INCOME (LOSS) $ (554,207 ) $ 29,978 $ 27,359 See accompanying Notes to Consolidated Financial Statements - 3 - ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDER’S EQUITY (In Thousands, except share information) Accumulated Additional Retained Other Total Common Stock Paid-in Earnings Comprehensive Stockholder’s Shares Value Capital (Deficit) Income (Loss) Equity Balance, June 30, 2006 100,000 $ 1 $ 274,492 $ 3,011 $ (4,552 ) $ 272,952 Contributions from parent 88,070 88,070 Comprehensive income: Net income 27,359 27,359 Unrealized gain on derivative financial instruments, net of income tax 7,316 7,316 Total comprehensive income 34,675 Balance, June 30, 2007 100,000 1 362,562 30,370 2,764 395,697 Contributions from parent 73,739 73,739 Comprehensive income (loss): Net income 29,978 29,978 Unrealized loss on derivative financial instruments, net of income tax benefit (287,774 ) (287,774 ) Total comprehensive loss (257,796 ) Balance, June 30, 2008 100,000 1 436,301 60,348 (285,010 ) 211,640 Contributions from parent 65,634 65,634 Comprehensive income (loss): Net income (loss) (554,207 ) (554,207 ) Unrealized gain on derivative financial instruments, net of income tax 323,507 323,507 Total comprehensive loss (230,700 ) Balance, June 30, 2009 100,000 $ 1 $ 501,935 $ (493,859 ) $ 38,497 $ 46,574 See accompanying Notes to Consolidated Financial Statements - 4 - ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Year Ended June 30, 2009 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (554,207 ) $ 29,978 $ 27,359 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation, depletion and amortization 214,641 300,033 144,961 Impairment of oil and gas properties 576,996 - - Deferred income tax expense (50,006 ) 16,251 15,818 Change in derivative financial instruments Proceeds from sale of derivative instruments 66,480 - - Other (19,549 ) 1,086 11,759 Accretion of asset retirement obligations 14,635 8,167 3,991 Amortization of debt issuance costs 5,245 4,186 7,045 Changes in operating assets and liabilities: Accounts receivable 91,174 (65,053 ) 9,155 Prepaid expenses and other current assets 1,599 2,885 (8,547 ) Settlements of asset retirement obligations (25,421 ) (21,500 ) (4,614 ) Accounts payable and other liabilities (101,707 ) 78,379 53,892 Affiliates’ payable - - (13,982 ) NET CASH PROVIDED BY OPERATING ACTIVITIES 219,880 354,412 246,837 CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions - (34,516 ) (717,618 ) Investment in properties (243,387 ) (299,790 ) (424,720 ) Proceeds from the sale of properties 3,233 - 1,400 Other-net (221 ) (260 ) 635 NET CASH USED IN INVESTING ACTIVITIES (240,375 ) (334,566 ) (1,140,303 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt 270,794 310,135 1,199,444 Contributions from parent 65,634 73,739 88,070 Payments on long-term debt (236,707 ) (415,733 ) (358,574 ) Debt issuance costs (2,270 ) (588 ) (24,353 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 97,451 (32,447 ) 904,587 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 76,956 (12,601 ) 11,121 CASH AND CASH EQUIVALENTS, beginning of year 2,664 15,265 4,144 CASH AND CASH EQUIVALENTS, end of year $ 79,620 $ 2,664 $ 15,265 See accompanying Notes to Consolidated Financial Statements - 5 - ENERGY XXI GULF COAST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE 1- ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations:Energy XXI Gulf Coast, Inc. (“Energy XXI”), a Delaware corporation, was incorporated on February 7, 2006 and is a wholly-owned subsidiary of Energy XXI USA, Inc. (its “Parent”).Energy XXI (together, with its wholly owned subsidiaries, the “Company”), is an independent oil and natural gas company, headquartered in Houston, Texas.We are engaged in the acquisition, exploration, development and operation of oil and natural gas properties onshore in Louisiana and Texas and offshore in the Gulf of Mexico. On December 5, 2008, we formed a new company, Energy XXI, Inc. which is now the parent company of our U.S. operations.The company was capitalized by Energy XXI (US Holdings) Limited’s contribution of all of the capital stock of Energy XXI USA, Inc. and certain Energy XXI Gulf Coast, Inc.’s bonds. Principles of Consolidation and Reporting. Our consolidated financial statements include the accounts of Energy XXI and its wholly owned subsidiaries. All significant intercompany transactions have been eliminated in consolidation. The consolidated financial statements for the previous periods include certain reclassifications that were made to conform to current presentation. Such reclassifications have no impact on previously reported net income, stockholders’ equity or cash flows. Oil and Gas Properties.We use the full cost method of accounting for exploration and development activities as defined by the Securities and Exchange Commission, (“SEC”). Under this method of accounting, the costs of unsuccessful, as well as successful, exploration and development activities are capitalized as properties and equipment. This includes any internal costs that are directly related to property acquisition, exploration and development activities but does not include any costs related to production, general corporate overhead or similar activities. Gain or loss on the sale or other disposition of oil and gas properties is not recognized, unless the gain or loss would significantly alter the relationship between capitalized costs and proved reserves. Oil and natural gas properties include costs that are excluded from costs being depleted or amortized. Oil and natural gas property costs excluded represent investments in unevaluated properties and include non-producing leasehold, geological and geophysical costs associated with leasehold or drilling interests and exploration drilling costs. We exclude these costs until the property has been evaluated.We also allocate a portion of our acquisition costs to unevaluated properties based on relative value.Costs are transferred to the full cost pool as the properties are evaluated or over the life of the reservoir. We evaluate the impairment of our evaluated oil and gas properties through the use of a ceiling test as prescribed by SEC Regulation S-X Rule 4-10. Future production volumes from oil and gas properties are a significant factor in determining the full cost ceiling limitation of capital costs. There are numerous uncertainties inherent in estimating quantities of proved oil and gas reserves. Oil and gas reserve engineering is a subjective process of estimating underground accumulations of oil and gas that cannot be precisely measured. Such cost estimates related to future development costs of proved oil and gas reserves could be subject to significant revisions due to changes in regulatory requirements, technological advances and other factors which are difficult to predict. As discussed in Note 3 of Notes to Consolidated Financial Statements, we recorded a write-down to our oil and gas properties in the second and third quarters of fiscal 2009.At June 30, 2009, 2008 and 2007, a 10 percent decrease in oil and gas prices would not impact the results of our full cost ceiling limitation test. Revenue Recognition. We recognize oil and natural gas revenue under the entitlement method of accounting.Under the entitlement method, revenue is recorded when title passes based on our net interest. We record our entitled share of revenues based on entitled volumes and contracted sales prices. - 6 - ENERGY XXI GULF COAST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE 1- ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Use of Estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates of proved reserves are key components of our depletion rate for our proved oil and natural gas properties and the full cost ceiling test limitation.Accordingly, our accounting estimates require exercise of judgment.While we believe that the estimates and assumptions used in preparation of the consolidated financial statements are appropriate, actual results could differ from those estimates. Business Segment Information. The Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards (“SFAS”) No. 131 Disclosures about Segments of an Enterprise and Related Information establishes standards for reporting information about operating segments.Operating segments are defined as components of an enterprise that engage in activities from which it may earn revenues and incur expenses, separate financial information is available and this information is regularly evaluated by the chief operating decision maker for the purpose of allocating resources and assessing performance.Our operations involve the exploration, development and production of oil and natural gas and are entirely located in the United States of America.We have a single, company-wide management team that administers all properties as a whole rather than as discrete operating segments. Cash and Cash Equivalents.We consider all highly liquid investments, with maturities of 90 days or less when purchased, to be cash and cash equivalents. Allowance for Doubtful Accounts.We establish provisions for losses on accounts receivables if it is determined that collection of all or a part of an outstanding balance is not probable.Collectability is reviewed regularly and an allowance is established or adjusted, as necessary, using the specific identification method.As of June 30, 2009 and 2008, no allowance for doubtful accounts was necessary. Depreciation, Depletion and Amortization.The depreciable base for oil and natural gas properties includes the sum of all capitalized costs net of accumulated depreciation, depletion and amortization (“DD&A”), estimated future development costs and asset retirement costs not included in oil and natural gas properties, less costs excluded from amortization.The depreciable base of oil and natural gas properties is amortized using the unit-of-production method. Capitalized Interest.Oil and natural gas investments in significant unproved properties and major development projects, on which DD&A expense is not currently recorded and on which exploration or development activities are in progress, qualify for capitalization of interest.Capitalized interest is calculated by multiplying our weighted-average interest rate on debt by the amount of qualifying costs. Capitalized interest cannot exceed gross interest expense.As excluded oil and natural gas costs are transferred to the depreciable base, the associated capitalized interest is also transferred.For the years ended June 30, 2009, 2008 and 2007, we have not capitalized any interest expense. - 7 - ENERGY XXI GULF COAST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE 1- ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Asset Retirement Obligations. Our investment in oil and gas properties includes an estimate of the future cost associated with dismantlement, abandonment and restoration of our properties. These costs are recorded as provided in SFAS No. 143, Accounting for Asset Retirement Obligations. The present value of the future costs are added to the capitalized cost of our oil and gas properties and recorded as a long-term or current liability. The capitalized cost is included in oil and gas properties cost that are depleted over the life of the assets. The estimation of future costs associated with dismantlement, abandonment and restoration requires the use of estimated costs in future periods that, in some cases, will not be incurred until a substantial number of years in the future. Such cost estimates could be subject to significant revisions in subsequent years due to changes in regulatory requirements, technological advances and other factors which may be difficult to predict. In August 2008, Hurricane Gustav and in September 2008 Hurricane Ike damaged certain of our facilities in the Gulf of Mexico which increased our abandonment costs and changed the timing of the estimated abandonment. Debt Issuance Costs.Costs incurred in connection with the issuance of long-term debt are capitalized and amortized to interest expense over the scheduled maturity of the debt utilizing the straight-line method, which approximates the interest method. Derivative Instruments. We utilize derivative instruments in the form of natural gas and crude oil put, swap and collar arrangements and combinations of these instruments in order to manage the price risk associated with future crude oil and natural gas production. Such derivatives are accounted for under SFAS No.133, Accounting for Derivative Instruments and Hedging Activities, as amended. Gains or losses resulting from transactions designated as cash flow hedges are recorded at market value and are deferred and recorded, net of related tax impact, in Accumulated Other Comprehensive Income (“AOCI”) as appropriate, until recognized as operating income in our consolidated statement of income as the physical production hedged by the contracts is delivered. Instruments not qualifying for hedge accounting treatment are recorded in the balance sheet and changes in fair value are recognized in earnings. The net cash flows related to any recognized gains or losses associated with cash flow hedges are reported as oil and gas revenue and presented in cash flow from operations. If a hedge is terminated prior to expected maturity, gains or losses are deferred and included in income in the same period as the physical production hedged by the contract is delivered. - 8 - ENERGY XXI GULF COAST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE 1- ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Income
